DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 05/07/2020.
Claims 1-14 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/868,723, filed on 05/07/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figs. 2 and 3 show boxes with numbers but not details as described in the specification (For example “component design” 201).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “performed outside of a normal operating range”. What does “outside of a normal operating range” mean? How is possible to be “outside of a normal operating range”?
Claim 9 recites “redesigning the model”. Does “redesigning” refer to the Claim 1 redesigning step? If so, the limitation should be amended as “the redesigning”.
Claim 10 recites “performing the steps of determining, redesigning and/or checking several times”. However, it is unclear what was determined, what was redesigned and/or what was checked several times?
the determining, the redesigning”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0314767 issued to Cochrane et al in view of US Patent No. 6,542,859 issued to Burns et al.

1. Cochrane et al discloses a method for manufacturing a component, comprising: 

- redesigning the model to obtain a redesigned model of the component (See: par [0022] data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes , indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be automatically provided and used by any other of the processes 12, 14, 16,18, 20, 22to improve the part or product; par [0030] parts in the model may be redesigned or updated, and the CAV data associated with the parts may be similarly updated as needed); and 
- manufacturing the component in accordance with the redesigned model (See: par [0032] once the design is updated, the part may then be manufactured).  
Cochrane et al discloses determining different parameters and variables (See: par [0029]).
Cochrane et al does not specify - determining at least one mode shape of at least a portion of the model.
Burns et al discloses determining at least one mode shape of at least a portion of the model (See: Col. 4 lines 3-6, for a particular vibratory modal response, an area of the structure having little, if any, displacement when the structure is vibrating in that modal shape; Col. 4 lines 29-34, a family of vibratory modal response, or modal shapes, in which a set of corresponding points on a sector of a cyclically symmetric structure is related by a sinusoidal pattern with a certain number of cycles, if the number of sectors in the cyclically symmetric structure is N, natural modes belong to a harmonic family with k cycles).
obvious before the effective filing date to combine method for designing a cyclic symmetric structure as taught by Burns et al to the system and method for designing and inspection of parts of Cochrane et al would be to take corrective to prevent breakage of the wheel assembly (Burns et al, Col. 1 lines 54-55).

2. Cochrane et al discloses the method according to claim 1, wherein the model is redesigned in accordance with a pattern of the at least one mode shape (See: par [0017] the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like, describing part geometries and structure, the PMI may include geometric dimensions, tolerances, text (e.g. annotations, notes), other dimensions, material type, material specifications, finishes…and so on, associated with the 3D models; par [0022] data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes , indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be automatically provided and used by any other of the processes 12, 14, 16,18, 20, 22to improve the part or product).  

3. Burns et al discloses the method according to claim 1, wherein the at least one mode shape is non-critical (See: Col. 6 lines 65-67, the modes within a harmonic family become composed of linear combinations of several diametral harmonic families). 



5. Burns et al discloses the method according to claim 4, wherein redesigning the model is performed so as to adjust component stiffness in accordance with the at least one out of operating range mode shape (See: Col. 1 lines 55-58, this corrective action could include stiffening of the wheel assembly so that the resonant frequency of the vibratory model of interest is raised outside of the engine operating range). 
 
6. Cochrane et al discloses the method according to claim 1, wherein redesigning the model comprises modifying a geometry and/or a mass distribution (See: par [0017] the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like, describing part geometries and structure, the PMI may include geometric dimensions, tolerances, text (e.g. annotations, notes), other dimensions, material type, material specifications, finishes…and so on, associated with the 3D models; par [0030] the CAV data 

7. Cochrane et al discloses the method according to claim 1, wherein redesigning the model comprises modifying a stiffness (See: par [0029] The eCAV system may be used to create and/or update callouts…the callouts may include, for example, information useful for the first article inspection, the information may include distances between edges, position of holes, diameters and shapes of holes, weight, density, stiffness….).  

9. Burns et al discloses the method according to claim 1, further comprising checking that a vibrational response of the component within an operating range is reduced after redesigning the model (See: Col. 1 lines 63-66, analyzing and designing wheel assemblies and other components to alter their vibrational characteristics within minimal impact on weight and cost).

10. Cochrane et al discloses the method according to claim 1, further comprising iteratively performing the steps of determining, redesigning and/or checking several times (See: par [0015], par [0017], par [0022] and Fig. 1 #14, 16, 20, and 22 and corresponding texts).  

11. Cochrane et al discloses the method according to claim 1, wherein before the model is redesigned, the component is selected from a plurality of components by determining a component of a gas turbine which produces vibration harmonics and/or critical harmonics by a design failure mode and effects analysis, DFMEA, and/or a finite element analysis, FEA (See: par 

12. Cochrane et al discloses a component manufactured in accordance with claim 1 (See: par [0015], par [0017], par [0022] and par [0032] once the design is updated, the part may then be manufactured).  

13. Cochrane et al discloses the component of claim 12, wherein the component is a component of a gas turbine engine power gearbox (See: par [0019] turbine blades may be modeled to predict fluid flows, pressures, clearance, and the like, during operations of a gas turbine engine).  

14. Cochrane et al discloses a gas turbine comprising on or more components of claim 12 (See: par [0034] the gas turbine system 102 may include a compressor 108, combustion systems 110, fuel nozzles 112, a gas turbine 114, and an exhaust section 118).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cochrane et al and Burns et al as applied to claim 1 above, and further in view of US Publication No. 2010/0314028 A1 issued to Hedges et al.

8. Cochrane et al discloses the stiffness (See: par [0029] The eCAV system may be used to create and/or update callouts…the callouts may include, for example, information useful for the first article inspection, the information may include distances between edges, position of holes, diameters and shapes of holes, weight, density, stiffness….).
Neither Cochrane et al nor Burns et al disclose the stiffness is modified by adding or removing a reinforcement.  
Hedges et al discloses the stiffness is modified by adding or removing a reinforcement (See :par [0063] if the stiffness of the groups becomes too high the groups could become too stiff making it difficult to make the mat adapt to the complex shape of a wind turbine blade; par [0067]] the invention provides for a method for reinforcing a wind turbine blade structure, the method comprises the steps of [0068] forming at least a part of the blade structure by one or more layers material, par [0069] reinforcing the blade structure by adding one or more structural mats according to any of the above to the blade structure).
It would have been obvious before the effective filing date to combine method for reinforcing a wind turbine blade structure as taught by Hedges et al to the system and method for designing and inspection of parts of Cochrane et al would be to reinforce a wind turbine blade structure, a wind turbine blade for manufacturing a wind turbine blade (Hedges et al, par [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al (US Patent No. 8,713,511 B1) teaches an integrated circuit having at least one array of circuit cells, each circuit cell having a plurality of transistors each performing a specified function, the transistors having predefined performance parameter margins for the specified function, the circuit cells designed by providing at least one operating condition for the circuit cell.
	Brostmeyer et al (US Patent No. 8,209,839 B1) teaches re-designing a distress component used under thermal and structural loading.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        01/18/2022